Citation Nr: 0511126	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  95-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear 
disability.

2.  Evaluation of post-operative left ankle instability, 
rated as zero percent disabling prior to January 29, 1998.

3.  Evaluation of post-operative left ankle instability, 
rated as 10 percent disabling from January 29, 1998.

4.  Evaluation of right (major) thumb ligament repair, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to May 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  The RO granted service connection 
for post-operative left ankle instability and right thumb 
ligament repair effective May 21, 1994, and assigned zero 
percent disability ratings effective that same day.  The RO 
also denied service connection for a right ear disability.  
In a September 1996 rating decision, the RO assigned a 10 
percent rating for right thumb ligament repair effective May 
21, 1994.  In an April 2002 rating decision, the RO assigned 
a 10 percent rating for post-operative left ankle 
instability, effective January 29, 1998.  In August 2003 the 
Board remanded the claims for further development.


FINDINGS OF FACT

1.  The veteran failed to report for a VA audiometric 
examination.

2.  Neither a right ear hearing loss disability nor another 
type of disability of the right ear is shown.

3.  Prior to January 29, 1998, the left ankle disability was 
manifested by 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  The Board accepts that there would be 
painful motion beyond 10 degrees of dorsiflexion.

4.  Since January 29, 1998, the left ankle disability has 
been manifested by 5 degrees of dorsiflexion, 45 degrees of 
plantar flexion, 15 degrees of eversion, and 30 degrees of 
inversion.  

5.  The right thumb disability is manifested by an ability to 
approximate the right thumb to the right fifth finger.


CONCLUSIONS OF LAW

1.  A right ear disability, including a right ear hearing 
loss disability, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.385 (2004).

2.  The criteria for a 10 percent evaluation prior to January 
29, 1998, for post-operative left ankle instability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5271 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
from January 29, 1998, for post-operative left ankle 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 
(2004).

4.  The criteria for an evaluation in excess of 10 percent 
for right (major) thumb ligament repair have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5228 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1994 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
February 2004, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran rating decisions in June 1994, 
September 1996, and April 2002, a statement of the case (SOC) 
in February 1995, and supplemental statements of the case 
(SSOCs) in September 1996, April 2002, October 2002, and 
October 2004 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claims.  VA wrote to the veteran 
in February 2004 regarding the notification of the passage of 
the VCAA and the obligations of VA with respect to the duty 
to assist and duty to notify regarding the information and 
evidence necessary to substantiate his claims.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military - have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran was afforded VA orthopedic examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran failed 
to report for a VA audiometric examination.  38 C.F.R. 
§ 3.655 (2004).  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
no further assistance with regard to a VA examination is 
necessary.  As for private medical records, the veteran has 
not identified any private treatment.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The rating decisions in June 1994, September 1996, and April 
2002, the February 1995 SOC, and the September 1996, April 
2002, October 2002, and October 2004 SSOCs informed the 
veteran of the evidence in the possession of VA.  As for the 
duty to notify the veteran of an inability to obtain 
identified records, the veteran did not identify any non-VA 
treatment sources.  Thus, there is no other identified 
evidence to obtain.

In the February 2004 VCAA letter, VA informed the veteran 
that he should submit any evidence or information that he has 
pertaining to his claims.  In a December 2004 letter, VA told 
the veteran to submit any additional evidence concerning his 
claims to the Board.  In short, VA told the veteran to submit 
any evidence in his possession that pertains to his claim.  
See 38 C.F.R. § 3.159(b)(1).  

Additionally, VA fully complied with the directives of the 
November 2003 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

By the December 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual background

The veteran's service medical records reflect that on the 
January 1990 entrance examination the veteran denied having 
or having had any ear trouble or hearing loss.  The ears were 
normal.  Audiometric testing in the right ear revealed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

Audiometric testing in the right ear in January 1994 revealed 
the following:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
5
5 

During service, there were no other findings or complaints of 
right ear symptomatology, and as to a disability other than 
hearing loss, there was no diagnosis of a right ear 
disability.

The veteran underwent a VA orthopedic examination in August 
1996.  Physical examination of the right thumb revealed a 
knot at the proximal interphalangeal joint of the thumb.  The 
veteran was able to subluxate the thumb back to the radial 
side of the wrist.  He had a loss of strength in the right 
hand grip because of that thumb.  He had lost approximately 
40 percent of the strength of the grip in the right hand.  
The examiner noted that the veteran was right-handed.  The 
veteran reported that he was a mechanic and that he had a 
great deal of difficulty trying to start a bolt into a bolt 
hole because of his thumb.  The veteran also reported that he 
almost continuously had numbness and tingling in the tip of 
the thumb.  

As for the left ankle, the veteran had few complaints and 
reported that the ankle was getting stronger all of the time.  
Physical examination revealed that he could stand on toes, 
could stand on his heels, and could do a heel-and-toe walk.  
He had the following range of motion in the left ankle - 10 
degrees of dorsiflexion, 45 degrees of plantar flexion, and 
normal eversion and inversion.  

The diagnoses was a history of ligament repair of the right 
thumb from a football injury with a hyperextending thumb, 
some malformation in the first interphalangeal joint, loss of 
strength, and tingling.

The veteran underwent another VA orthopedic examination on 
January 29, 1998.  He reported that he had no pain in the 
right thumb, but he complained of some weakness in pinching.  
He indicated that his left ankle did well for several years 
after the ligament repair, but that in the last year he 
periodically had instability and turned his ankle.  He 
reported that in the past year he had had to wear high-top 
shoes for support.  He indicated that he was not taking any 
medications for his hand or feet.

Physical examination of the right hand revealed an anterior 
scar, which was 6-centimeters long and well healed.  The 
examination of the right and left thumbs was equal.  The 
veteran could approximate his right thumb to his right fifth 
finger.  The right thumb had 30 degrees of extension and 40 
degrees of flexion.  There was no loss of sensation to 
pinprick.  The strength in the right thumb was equal to the 
strength in the left one.  Physical examination of the left 
ankle revealed a lateral malleolar scar on the left.  The 
range of motion in the left ankle was the following: 5 
degrees of dorsiflexion, 40 degrees of plantar flexion, 15 
degrees of eversion, and 30 degrees of inversion.  There was 
no loss of sensation to pinprick.

The impressions were the following: ligamentous injury to the 
right thumb with surgical repair; ligamentous injury to the 
left ankle with surgical repair; and no loss of function of 
the right thumb and left ankle.

The veteran did not report for a VA audiometric examination 
scheduled for January 29, 1998.  In particular, he left the 
VA medical center after his orthopedic examination.





III.  Legal Criteria

A.  Service connection

Under VA regulations, it is incumbent upon the appellant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re- examination and a claimant, without 
good cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may also be granted for an organic 
disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  This presumption is rebuttable.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

B.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2004).

Standard motion of an ankle is 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Ten and 20 percent evaluations are warranted for 
moderate and marked limited motion of the ankle, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2004).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).

Effective August 26, 2002, during the pendency of this 
appeal, the schedular criteria for the evaluation of service-
connected hand injuries underwent revision.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A 10 percent evaluation is warranted for favorable ankylosis 
of the major thumb,  and a 20 percent evaluation is warranted 
for unfavorable ankylosis of the major thumb.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2004).

The revised criteria for evaluating finger injuries, which 
became effective as of August 26, 2002, provides the 
following for limitation of motion of the major thumb: a 20 
percent rating is warranted for limitation of motion with a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers; a 10 percent rating is warranted for limitation of 
motion with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a zero percent rating 
is warranted for limitation of motion with a gap of less than 
one inch (2.5 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Service connection

The veteran failed to report for a VA audiometric examination 
scheduled for January 29, 1998, because he left the VA 
medical center after he underwent his orthopedic examination 
on that same day.  Good cause has not been shown. As his 
claim is an original claim for compensation, his claim will 
be considered on the basis of the evidence of record.  
Service medical records reflect no complaints, findings, or 
diagnosis of a right ear disability or hearing loss.  In 
particular, on the January 1990 entrance examination, the 
ears were normal.  The veteran underwent audiometric testing 
twice during service in which puretone threshold testing, but 
not speech recognition testing, was conducted.  The results 
of those two audiometric testings revealed no hearing loss or 
hearing loss disability per 38 C.F.R. § 3.385.  In fact, the 
puretone thresholds in the relevant frequencies were no 
higher than 5 decibels, which is normal hearing for those 
frequencies.  See Hensley, 5 Vet. App. at 157.

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   As the evidence shows that the veteran does not 
currently have a right ear disability, including a right ear 
hearing loss disability, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for a right ear disability is denied.

B.  Evaluation

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the RO assigned "staged 
ratings" for the left ankle disability.  With regard to the 
right thumb disability, the condition has not changed and an 
uniform evaluation, rather than a "staged rating," is 
warranted.




1.  Left ankle 

The AOJ assigned a 10 percent evaluation based upon a 1998 VA 
examination because it was the first evidence demonstrating 
limitation of motion.  However, the initial VA examination 
disclosed range of motion from 10 to 45 degrees rather than 
20 to 45 degrees.  Stated differently, the 1998 and 1996 VA 
examinations did not represent significantly different 
disability pictures.  Accordingly, a uniform evaluation is 
warranted.  

Furthermore, the initial VA examination failed to report the 
presence or absence of painful motion, including at the 
extremes of motion.   The veteran reported that the ankle was 
getting stronger, yet the examiner did not grade strength.  
Moreover, the examiner failed to report range of motion in 
each plane in degrees.  The Board in this case shall not 
remand for an opinion as to whether there could be pain at 10 
degrees of dorsiflexion through the normal terminus at 20 
degrees.

In order to warrant an increased rating, there must be actual 
or functional equivalent of marked limitation of motion in 
the left ankle.  The only medical evidence since January 29, 
1998, is the VA examination on that date.  The range of 
motion in the left ankle at that examination was the 
following: 5 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 15 degrees of eversion, and 30 degrees of inversion.  
Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to marked 
limitation of motion in the left ankle, even with full 
consideration of functional loss including pain and weakness 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a 
higher rating under Diagnostic Code 5271 from January 29, 
1998, for limitation of motion of the left ankle is not 
warranted.  As noted above, nothing in the lay or medical 
evidence since service reflects the presence of marked 
functional impairment.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran was functionally limited to a marked limitation of 
motion of the left ankle.  Rather, the veteran retained 
functional use to at least 5 degrees of dorsiflexion, 40 
degrees of plantar flexion, 15 degrees of eversion, and 30 
degrees of inversion.

Lastly, the veteran has a post-operative surgical scar.  
However, there is no indication of pain, tenderness, poor 
nourishment, repeated ulceration, frequent loss of covering 
of the skin over the surgical incisions, or other additional 
disability associated with the scar.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803-05 (2003); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (2002).  The January 29, 1998, VA examination 
revealed no abnormalities of that scar.  As such, a separate 
evaluation for a post-operative surgical scar prior to or 
since January 29, 1998, is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating prior to or since 
January 29, 1998.  

3.  Right thumb

There is no ankylosis of the right (major) thumb.  Therefore, 
to warrant a higher rating, there must be actual or 
functional equivalent of limitation of motion of the right 
thumb to less than 2 inches (5.1 cms) of the median 
transverse fold of the palm or an actual or functional 
equivalent of a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  The August 1996 VA examination reflects 
that the veteran was able to subluxate the thumb back to the 
radial side of the wrist.  He had an approximately 40 percent 
loss of the strength of the grip in the right hand.  The 
report of that examination does not reflect range of motion 
testing for the right thumb with regard to attempting to 
touch the median transverse fold of the palm or the other 
fingers.  

However, range of motion testing was completed at the January 
1998 VA examination.  The veteran could approximate his right 
thumb to his right fifth finger.  The right thumb had 30 
degrees of extension and 40 degrees of flexion.  The strength 
in the right thumb was equal to the strength in the left one.  
Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to limitation 
of motion of the right thumb to less than 2 inches (5.1 cms) 
of the median transverse fold of the palm or a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, even with full consideration of functional loss 
including pain and weakness on use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Therefore, a higher rating under the old 
Diagnostic Code 5224 or the new Diagnostic Code 5228 for 
limitation of motion of the right thumb is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran was functionally limited to a limitation of motion of 
the right thumb to less than 2 inches (5.1 cms) of the median 
transverse fold of the palm or an actual or functional 
equivalent of a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Rather, the veteran retained functional 
use to approximate his right thumb to his right fifth finger.  

Lastly, the veteran has a post-operative surgical scar.  
However, there is no indication of pain, tenderness, poor 
nourishment, repeated ulceration, frequent loss of covering 
of the skin over the surgical incisions, or other additional 
disability associated with the scar.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803-05 (2003); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (2002).  The January 1998 VA examination 
revealed a well-healed scar.  As such, a separate evaluation 
for a post-operative surgical scar is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The diagnosis of the right thumb 
disability at the August 1996 VA examination including 
tingling.  In particular, the veteran reported almost 
continuous numbness and tingling at the tip of the right 
thumb.  However, at the January 1998 VA examination, there 
was no loss of sensation to pinprick.  Such findings do not 
demonstrate mild neuropathy, neuritis, or neuralgia as to 
warrant a separate compensable rating under a diagnostic code 
pertaining to peripheral nerves.  See 38 C.F.R. § 4.124a 
(2004).

4.  Extraschedular consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left ankle and right thumb 
disabilities cause or has caused a marked interference with 
his employment, or that such have in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The evidence reflects that the veteran has 
been employed.  While the veteran claimed that he had some 
difficulty working with bolts in his job as a mechanic, there 
is no competent evidence of marked interference with his 
employment.  In that regard, the Board notes that the two 
compensable disability ratings assigned for the service-
connected disabilities contemplate a level of interference 
with employment associated with the degrees of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.


















ORDER

Service connection for a right ear disability is denied.

A 10 percent evaluation prior to January 29, 1998, for post-
operative left ankle instability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 10 percent for post-operative left 
ankle instability from January 29, 1998, is denied.

An evaluation in excess of 10 percent for right thumb 
ligament repair is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


